
	
		II
		Calendar No. 672
		111th CONGRESS
		2d Session
		S. 4006
		IN THE SENATE OF THE UNITED STATES
		
			December 3, 2010
			Mr. Burr (for himself
			 and Mr. Coburn) introduced the following
			 bill; which was read the first time
		
		
			December 4, 2010
			Read the second time and placed on the
			 calendar
		
		A BILL
		To provide for the use of unobligated discretionary
		  stimulus dollars to address AIDS Drug Assistance Program waiting lists and
		  other cost containment measures impacting State ADAP programs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Addressing Cost Containment
			 Measures To Ensure the Sustainability and Success of ADAP
			 Act or the ACCESS ADAP Act.
		2.AIDS drug
			 assistance programs
			(a)TransferThere shall be transferred to the Secretary
			 of Health and Human Services, $101,000,000 from discretionary amounts
			 appropriated under the American Recovery and Reinvestment Act (Public Law
			 111–5) that remain unobligated, to be obligated by the Secretary during the
			 2010 grant period under the AIDS Drug Assistance Program (under section 2616 of
			 the Public Health Service Act (42 U.S.C. 300ff–26)) to provide assistance in
			 reducing AIDS Drug Assistance Program waiting lists and to address other cost
			 containment measures that State AIDS Drug Assistance Programs implement after
			 January 1, 2009. Amounts transferred under this section shall be used by States
			 in a manner consistent with their State AIDS Drug Assistance Program.
			(b)AllocationsIn
			 allocating funds transferred under subsection (a), the Secretary of Health and
			 Human Services shall—
				(1)give special
			 consideration to both the total scope, and the basis, of a State's AIDS Drug
			 Assistance Program needs, including the total number of patients on a waiting
			 list, eligibility requirements, and other cost containment measures implemented
			 by a State's AIDS Drug Assistance Program; and
				(2)ensure that funds
			 shall only be used to provide treatments to individuals who—
					(A)were eligible to
			 participate in the State AIDS Drug Assistance Program on the date of enactment
			 of this Act; or
					(B)would have been
			 eligible to participate in the State AIDS Drug Assistance Program but because
			 of the implementation of cost-containment measures after January 1, 2009, were
			 not so eligible.
					
	
		December 4, 2010
		Read the second time and placed on the
		  calendar
	
